UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [X]Definitive Additional Materials []Soliciting Material under Rule14a-12 Progress Energy, Inc. (Name of the Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify thefiling for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Annual report and proxy statement now available online Progress Energy delivers on commitments to customers and shareholders, CEO tells shareholders Progress Energy's combined 2009 annual report and 2010 proxy statement isnow available online in preparation for the Annual Meeting of Shareholders to be heldon May 12 in Raleigh. Progress Energy will provide its proxy materials to shareholders electronically. Electronic distribution of proxy materials provides immediate access and saves printing and mailing costs. Employees who own Progress Energy stock in one of the company's 401(k) planswill receive an e-mail regarding the company’s proxy materials this afternoon from Computershare Trust Co. After receiving the Computershare e-mail, employees will be able to view the proxy materials and vote theirshares online at the Web site listed in the e-mail. Employees are encouraged to read the proxy materials and vote their shares. All employees may vote their shares online, by mail or telephone. 2009 Annual Report Progress Energy delivered on its commitments to customers and shareholders in 2009 despite significant economic conditions, and the company is focused on effectively managing through the challenges and uncertainties of 2010. That’s the message from Progress Energy Chairman, President and CEO Bill Johnson in the company’s 2009 annual report released to shareholders today. “We are being both steady in the present storm and forward-looking – controlling what we can control, aggressively managing costs and preparing for the future,” Johnson wrote. “We believe strongly in the long-term growth prospects of the communities we serve. So, even as we are making the tough choices to manage today’s realities, we are carefully laying the groundwork for the higher growth and better future we see coming.” Progress Energy posted good financial results in 2009, delivering a 10 percent total return to shareholders and achieving its ongoing earnings per share target for the fourth year in a row. The company has paid a dividend to shareholders for more than 250 consecutive quarters. Despite a disappointing rate decision in Florida in 2010, Progress Energy remains committed to its core mission of serving customers. Johnson noted the company’s continued alignment with the balanced solution strategy, involving investments in energy-efficiency, alternative energy and emerging technologies, and a state-of-the-art power system. Progress Energy is planning numerous enhancements to the energy-delivery system (smart grid projects), modernization of the company’s power generating fleet and, in the longer term, new advanced nuclear generation. Progress Energy is also working to manage business operations amidst challenging economic and regulatory conditions, and positioning the company for future success. “We are re-doubling our belt-tightening this year: maintaining the dividend, streamlining maintenance, scaling back capital spending and reducing merit and variable-performance pay increases for employees,” Johnson wrote. “I am confident we will meet our short-term priorities while also producing long-term value for our customers and shareholders. In other words, we will manage the present and create the future.”
